 Case 19-32928        Doc 327      Filed 01/07/21 Entered 01/07/21 11:42:41            Desc Main
                                   Document      Page 1 of 33



                          UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF MINNESOTA


In Re:

Rancher’s Legacy Meat Co.,                              Case No.: 19-32928-MER
                                                        Chapter 11 Case
                        Debtor.




  NOTICE OF HEARING AND FIFTH INTERIM APPLICATION FOR ALLOWANCE
  OF FEES AND EXPENSES OF FOLEY & MANSFIELD P.L.L.P., LEGAL COUNSEL
            AND ADVISORS FOR RANCHER’S LEGACY MEAT CO.


TO:      The United States Trustee and all parties in interest as specified in Local Rule 9013-3

         1.     Foley & Mansfield P.L.L.P. (“Applicant”) makes this Application for allowance

of fees and reimbursement of expenses for services performed by Applicant, legal counsel and

advisors for the Debtor Rancher’s Legacy Meat Co. (the “Debtor”), and gives notice of hearing

herewith.

         2.     The Court will hold a hearing on this Application on Thursday, January 29,

2021 at 10:30 a.m. or as soon thereafter as counsel may be heard, before the Honorable Michael

E. Ridgway, Courtroom 7W, United States Courthouse, 300 South Fourth Street, Minneapolis,

Minnesota.

         3.     Any response to this Application must be filed and delivered to the Applicant no

later than Friday, January 22, 2021, which is five days before the time set for the hearing

(including Saturdays, Sundays and holidays). UNLESS A RESPONSE OPPOSING THE

APPLICATION          IS    TIMELY       FILED,     THE     COURT       MAY      APPROVE        THE

APPLICATION WITHOUT A HEARING.




1856362 V1
 Case 19-32928       Doc 327     Filed 01/07/21 Entered 01/07/21 11:42:41          Desc Main
                                 Document      Page 2 of 33



         4.    This Court has jurisdiction over this Application pursuant to 28 U.S.C. §§ 157 and

1334, Bankruptcy Rule 5005 and Local Rule 1070-1. This Application is filed under Bankruptcy

Rule 2016 and Local Rule 2016-1. This Application arises under 11 U.S.C. §§ 328(a), 330 and

331. Applicant requests allowance of compensation for professional services rendered and for

reimbursement of expenses. This is a core proceeding. The petition commencing this chapter 11

bankruptcy case was filed on September 20, 2019 (the “Petition Date”).

         5.    By Order dated October 15, 2019, Applicant was authorized by the Court to

represent the Debtor. A copy of the Order approving Applicant’s retention is attached to this

Application as Exhibit A.

         6.    The terms of the employment and compensation sought therefore are as set forth

in the Application to employ Foley & Mansfield P.L.L.P. [Docket #15].

         7.    By Order dated January 9, 2020 [Docket # 110], Debtor was authorized to remit

payment in the full amount requested in Applicant’s First Interim Application covering services

provided to the Debtor from September 20, 2019 through November 30, 2019. A copy of that

Order is attached to this Application as Exhibit B.

         8.    Applicant received a $100,000.00 retainer of which $60,563.08 was applied to

pre-petition fees and disbursements for services rendered by Applicant prior to the

commencement of bankruptcy proceedings on September 20, 2019. The remaining $39,436.92

was applied as a credit to the fees as allowed by the Court on January 9, 2020 in connection with

Applicant’s First Interim Application.

         9.    By Order dated April 30, 2020 [Docket # 199], Debtor was authorized to remit

payment in the full amount requested in Applicant’s Second Interim Application covering




                                                2
1856362 V1
 Case 19-32928        Doc 327    Filed 01/07/21 Entered 01/07/21 11:42:41          Desc Main
                                 Document      Page 3 of 33



services provided to the Debtor from December 1, 2019 through March 31, 2020. A copy of that

Order is attached to this Application as Exhibit C.

         10.    By Order dated August 13, 2020 [Docket # 274], Debtor was authorized to remit

payment in the full amount requested in Applicant’s Third Interim Application covering services

provided to the Debtor from April 1, 2020 through June 30, 2020. A copy of that Order is

attached to this Application as Exhibit D.

         11.    By Order dated November 5, 2020 [Docket # 308], Debtor was authorized to

remit payment in the full amount requested in Applicant’s Fourth Interim Application covering

services provided to the Debtor from July 1, 2020 through September 30, 2020. A copy of that

Order is attached to this Application as Exhibit E.

         12.    As of the date of this Application, no plan of reorganization has been confirmed

in this chapter 11 bankruptcy case.

         13.    Applicant believes that Debtor is current in payment of ordinary operating

expenses and any allowed administrative expenses, that any quarterly fees have been or will be

paid as required by the United States Trustee, and that all monthly operating reports are being

timely filed.

                                      RELIEF REQUESTED

         14.    By this Application, Applicant requests allowance of all professional fees and

expenses for services rendered between October 1, 2020 and continuing through December 31,

2020 (the “Application Period”) in the amount of $47,266.96. Fees for the application period

totaled $41,555.00 and expenses totaled $5,711.96

         15.    The professional services rendered by Applicant and the unreimbursed expenses

incurred during the Application Period are detailed on the attached Exhibit F.



                                                3
1856362 V1
 Case 19-32928        Doc 327     Filed 01/07/21 Entered 01/07/21 11:42:41            Desc Main
                                  Document      Page 4 of 33



         16.    The following is a non-exhaustive summary of the services provided by Applicant

to Debtor during the Application Period:

         I)     Ratcliff Adversary Proceeding and Related Appeals – Services included
                research and drafting of supplemental briefing requested by Judge Brasel; review
                and analysis of appellant’s supplemental brief; preparation and attendance at
                appellate oral argument;

         II)    Motions – Services included review and analysis of motion to dismiss/convert
                case filed by Ratcliff; drafting of objection to motion to dismiss/convert; drafting
                and revision of application to employ A. Lomen and S. Full as consultants; review
                and analysis of order approving 9019 motion re 19-ap-3095; review and analysis
                of UST response in support of motion to convert case; review and analysis of
                Ratcliff’s reply memo in support of motion to convert case; preparation for
                depositions of A. Lomen and R. Peterson in connection with evidentiary hearing
                on motion to convert;

         III)   Fee Applications – Services included review and analysis of fee applications
                filed by Committee professionals, Drafting and revision of fourth interim fee
                application for Foley & Mansfield, Drafting and revision of fourth interim fee
                application of Platinum Management; review and analysis of Ratcliff’s objections
                to fourth interim fee applications of debtor’s professionals; Review and analysis
                of orders approving various fee applications.

         IV)    Monthly Operating Reports – Services include review and analysis of financial
                reports prepared by Debtor and Financial Advisors in connection with Monthly
                Operating Reports; Drafting, filing and service of Monthly Operating Reports;

         V)     Correspondence with Financial Advisors and Committee Counsel – Services
                included preparation for and attendance at regular conference calls with Financial
                Advisors and Committee counsel to discuss current case events and anticipated
                next steps; review and analysis of TCF Bank correspondence indicating full PPP
                loan forgiveness is expected;

         VI)    Sales Process and Related Appeals – Services included review and analysis of
                A/R reconciliation reports; discussion of post-close reporting and employment
                issues with UST; attention to buyer’s request for consent to use of name issue;
                research and drafting of supplemental briefing requested by Judge Brasel;
                correspondence with Ratcliff regarding payment of Ochsner secured claim;
                review and analysis of appellant’s supplemental brief; preparation and attendance
                at appellate oral argument;

         VII)   Settlement/Mediation – Services include review and analysis of Ratcliff
                settlement proposal; discussions with Committee counsel regarding strategy for
                settlement counterproposal;



                                                 4
1856362 V1
 Case 19-32928        Doc 327    Filed 01/07/21 Entered 01/07/21 11:42:41            Desc Main
                                 Document      Page 5 of 33



         VIII) Chapter 11 Plan – Services included drafting and revision of First Amended
               Disclosure Statement; Drafting and revision of First Amended Chapter 11 plan;
               drafting of Second Amended Plan and Disclosure Statement;

         IX)   A/R Collection Issues – Services include drafting of demand letter to Blue Grace
               Logistics; Review and response to Blue Grace Logistic’s response to demand
               letter; drafting of demand letter Performance Food Group;

         17.   All services for which compensation is requested by Applicant were performed

for and on behalf of the Debtor, and not on behalf of the bankruptcy estate, any individual

creditor, creditor committee or other person.

         18.   The amount requested herein constitutes reasonable compensation for actual and

necessary services rendered by Applicant based on the nature of such services, the extent and the

value of such services, the time spent on such services, and the cost of comparable services other

than in a case under Title 11.

         19.   Applicant has not entered into any agreement, express or implied, with any other

party in interest, including the creditor committee, any individual creditor, receiver, trustee, or

any representative of any of them, or with any attorneys for such party-in-interest in the

proceedings for the purpose of fixing fees or other compensation to be paid to such party-in-

interest in the proceedings for services rendered or expenses incurred from the assets of the

estate in excess of the compensation allowed by law.

         WHEREFORE, Foley & Mansfield P.L.L.P. respectfully requests that the Court enter an

Order:

         A.    Allowing Foley & Mansfield P.L.L.P. compensation in the amount of $47,266.96
               for services rendered and fees incurred for the period from October 1, 2020
               through December 31, 2020; and

         B.    Authorizing Debtor’s bankruptcy estate to pay Foley & Mansfield P.L.L.P. the
               fees and expenses allowed herein; and

         C.    Granting such other and further relief as may be just and proper.


                                                5
1856362 V1
 Case 19-32928      Doc 327   Filed 01/07/21 Entered 01/07/21 11:42:41     Desc Main
                              Document      Page 6 of 33




Dated: January 7, 2021                  FOLEY & MANSFIELD, PLLP


                                   BY: /s/ Cameron A. Lallier
                                        Thomas J. Lallier (MN #163041)
                                        Cameron A. Lallier (MN #393213)
                                        250 Marquette Avenue, Suite 1200
                                        Minneapolis, MN 55401
                                        Telephone: (612) 338-8788

                                        Attorneys for Debtor




                                          6
1856362 V1
 Case
 Case19-32928
      19-32928 Doc
               Doc327 Filed10/15/19
                   58 Filed 01/07/21 Entered
                                      Entered10/15/19
                                              01/07/2111:05:01
                                                      11:42:41 Desc
                                                               DescMain
                                                                    Main
                       Document
                        Document    Page 7 of 33
                                     Page 1 of 1


                            UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF MINNESOTA


In Re:                                                 Case No.: 19-32928-MER

Rancher’s Legacy Meat Co.,                             Chapter 11

                          Debtor.


             ORDER PURSUANT 11 U.S.C. § 327 AUTHORIZING THE
       RETENTION AND EMPLOYMENT OF FOLEY & MANSFIELD, P.L.L.P. AS
                       COUNSEL FOR THE DEBTOR


            Upon the Application (the “Application”) of Rancher’s Legacy Meat Co., the Debtor and

Debtor-in-Possession in the above-captioned Chapter 11 case (the “Debtor”), for entry of an

Order under 11 U.S.C. § 327 authorizing the retention of the law firm of Foley & Mansfield,

P.L.L.P. to represent the Debtor in this case.

            IT IS HEREBY ORDERED ADJUDGED AND DECREED THAT:

            1.     The Application is GRANTED. In accordance with 11 U.S.C. § 327, the Debtor is

authorized to employ Foley & Mansfield to perform the services as set forth in the Application.

The effective date of this authorization shall be governed by Local Rule 2014-1(b).

            2.     Foley & Mansfield may file fee applications on 30-day intervals from the

commencement of the case



    Dated this 15th day of October, 2019.

                                                       /e/ Michael E. Ridgway
                                                      _________________________
     NOTICE OF ELECTRONIC ENTRY AND
                                                      Hon. Michael E. Ridgway
     FILING ORDER OR JUDGMENT                         United States Bankruptcy Judge
     Filed and Docket Entry made on 10/15/2019
     Lori Vosejpka, Clerk, By klk, Deputy Clerk



                                                  1

957929 v1

                                                                                       Exhibit A
 Case
 Case 19-32928
      19-32928        Doc
                      Doc 327
                          110     Filed
                                  Filed 01/07/21
                                        01/09/20 Entered
                                                   Entered 01/07/21
                                                           01/09/20 11:42:41
                                                                    15:35:52           Desc
                                                                                       Desc Main
                                                                                            Main
                                  Document
                                   Document      Page 8 of 33
                                                  Page 1 of 1


                         UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF MINNESOTA


In Re:

Rancher’s Legacy Meat Co.,                                 Case No.: 19-32928-MER
                                                           Chapter 11 Case
                       Debtor.




     ORDER ALLOWING FEES & EXPENSES OF FOLEY & MANSFIELD P.L.L.P.


         This matter came before the Court on the First Interim Application for Allowance of Fees

and Expenses of Foley & Mansfield P.L.L.P., legal advisors and counsel for the Debtor, from

September 20, 2019 through November 30, 2019. Appearances were noted in the record. Based

on the submissions of Applicant and the documents of record herein,

         IT IS HEREBY ORDERED;

         1.     Foley & Mansfield P.L.L.P. fees incurred between September 20, 2019 through

November 30, 2019, in the amount of $93,854.79, are hereby allowed; and

         2.     Debtor’s bankruptcy estate is authorized to pay Foley & Mansfield P.L.L.P. the

fees and expenses allowed herein in the manner set forth in the First Interim Application for

Allowance of Fees and Expenses of Foley & Mansfield P.L.L.P.



Dated: January 9, 2019
                                              /e/ Michael E. Ridgway
                                              _________________________________________
                                              Michael E. Ridgway
                                              Chief Judge of the United States Bankruptcy Court




                                            NOTICE OF ELECTRONIC ENTRY AND
                                            FILING ORDER OR JUDGMENT
                                            Filed and Docket Entry made on01/09/2020
                                            Lori Vosejpka, Clerk, by MJS



1279359 V1
                                                                                        Exhibit B
 Case
 Case 19-32928
      19-32928       Doc
                     Doc 327
                         199     Filed
                                 Filed 01/07/21
                                       04/30/20 Entered
                                                  Entered 01/07/21
                                                          04/30/20 11:42:41
                                                                   10:43:05             Desc
                                                                                        Desc Main
                                                                                             Main
                                 Document
                                  Document      Page 9 of 33
                                                 Page 1 of 1


                         UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF MINNESOTA


In Re:

Rancher’s Legacy Meat Co.,                             Case No.: 19-32928-MER
                                                       Chapter 11 Case
                       Debtor.




     ORDER ALLOWING FEES & EXPENSES OF FOLEY & MANSFIELD P.L.L.P.


         This matter came before the Court on the Second Interim Application for Allowance of

Fees and Expenses of Foley & Mansfield P.L.L.P., legal advisors and counsel for the Debtor,

from December 1, 2019 through March 31, 2020. Appearances were noted in the record. Based

on the submissions of Applicant and the documents of record herein,

         IT IS HEREBY ORDERED;

         1.     Foley & Mansfield P.L.L.P. fees and expenses incurred between December 1,

2019 through March 31, 2020, in the amount of $100,262.77, are hereby allowed; and

         2.     Debtor’s bankruptcy estate is authorized to pay Foley & Mansfield P.L.L.P. the

fees and expenses allowed herein.



Dated: April 30, 2020                       /e/ Michael E. Ridgway
                                            __________________________________________
                                            Hon. Michael E. Ridgway
                                            Chief Judge of the United States Bankruptcy Court


                                             NOTICE OF ELECTRONIC ENTRY AND
                                             FILING ORDER OR JUDGMENT
                                             Filed and Docket Entry made on04/30/2020
                                             Lori Vosejpka, Clerk, by MJS




1436013 V1
                                                                                          Exhibit C
 Case 19-32928         Doc 327
                           274    Filed 01/07/21
                                        08/13/20 Entered 01/07/21
                                                           08/13/20 11:42:41
                                                                    10:26:35            Desc Main
                                  Document
                                   Document Page Page10
                                                      1 of 1
                                                           33



                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF MINNESOTA


In Re:

Rancher’s Legacy Meat Co.,                               Case No.: 19-32928-MER
                        Debtor.
                                                         Chapter 11 Case




     ORDER ALLOWING FEES & EXPENSES OF FOLEY & MANSFIELD P.L.L.P.


         This matter came before the Court on the Third Interim Application for Allowance of Fees

and Expenses of Foley & Mansfield P.L.L.P., legal advisors and counsel for the Debtor, from April

1, 2020 through June 30, 2020. Appearances were noted in the record. Based on the submissions

of Applicant and the documents of record herein,

         IT IS HEREBY ORDERED.

         1.     Foley & Mansfield P.L.L.P. fees and expenses incurred between April 1, 2020

through June 30, 2020, in the amount of $104,855.63, are hereby allowed; and

         2.     Debtor’s bankruptcy estate is authorized to pay Foley & Mansfield P.L.L.P. the

fees and expenses allowed herein.



Dated August 13, 2020                         /e/ Michael E. Ridgway
                                             __________________________________________
                                             Hon. Michael E. Ridgway
                                             Chief Judge of the United States Bankruptcy Court



                                             NOTICE OF ELECTRONIC ENTRY AND
                                             FILING ORDER OR JUDGMENT
                                             Filed and Docket Entry made on08/13/2020
                                             Lori Vosejpka, Clerk, by MJS




1566854 v1
                                                                                          Exhibit D
 Case 19-32928       Doc 327
                         308    Filed 01/07/21
                                      11/05/20 Entered 01/07/21
                                                         11/05/20 11:42:41
                                                                  13:23:34            Desc Main
                                Document
                                 Document Page Page11
                                                    1 of 1
                                                         33



                         UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF MINNESOTA


In Re:

Rancher’s Legacy Meat Co.,                              Case No.: 19-3292-MER
                                                        Chapter 11 Case
                      Debtor.




     ORDER ALLOWING FEES & EXPENSES OF FOLEY & MANSFIELD P.L.L.P.


         This matter came before the Court on the Fourth Interim Application for Allowance of

Fees and Expenses of Foley & Mansfield P.L.L.P., legal advisors and counsel for the Debtor,

from July 1, 2020 through September 30, 2020. Appearances were noted in the record. Based on

the submissions of Applicant and the documents of record herein,

         IT IS HEREBY ORDERED;

         1.    Foley & Mansfield P.L.L.P. fees and expenses incurred between July 1, 2020

through September 30, 2020, in the amount of $82,408.98, are hereby allowed; and

         2.    Debtor’s bankruptcy estate is authorized to pay Foley & Mansfield P.L.L.P. the

fees and expenses allowed herein.



Dated: November 5, 2020                      /e/ Michael E. Ridgway
                                            __________________________________________
                                            Hon. Michael E. Ridgway
                                            Chief Judge of the United States Bankruptcy Court


                                           NOTICE OF ELECTRONIC ENTRY AND
                                           FILING ORDER OR JUDGMENT
                                           Filed and Docket Entry made on11/05/2020
                                           Lori Vosejpka, Clerk, by MJS




1767984 V1
                                                                                        Exhibit E
          Case 19-32928            Doc 327      Filed 01/07/21 Entered 01/07/21 11:42:41                    Desc Main
                                                Document      Page 12 of 33

                                       250 Marquette Ave | Suite 1200 | Minneapolis, MN 55401
                                                            612-338-8788
                                                      Tax ID NO. XX-XXXXXXX
                                                                                                               Invoice 2609029




Arlyn Lomen
Ranchers Legacy Meat Company
4301 White Bear Parkway
Vadnais Heights, MN 55110




Invoice Date 11/09/2020
Work Billed Through 10/31/2020

Ranchers Legacy Meat Company
Matter ID: 018510-000003 - Cameron A. Lallier
Re: In Re Bankruptcy Related Work




                    Current Fees                                   $17,655.00
                    Current Disbursements                            $430.79


                                                                                                Total Due          $18,085.79




                                                                                                              Exhibit F
           Case 19-32928            Doc 327        Filed 01/07/21 Entered 01/07/21 11:42:41                     Desc Main
                                                       Foley & Mansfield, PLLP
                                                   Document         Page 13 of 33
Ranchers Legacy Meat Company                                                                                            11/09/2020
Re: In Re Bankruptcy Related Work                                                                                   Invoice 2609029
ID: 018510-000003 - CAL                                                                                                      Page 2


                                                                    Fees
Date         Atty          Description                                                                          Hours      Amount
10/01/20     CAL           Review and analyze correspondence and supporting documents received from A.           0.30      $105.00
                           Lomen for check runs on 10/1 and 10/2/2020 as part of A/R reconciliation process
                           between debtor and buyer; Review and analyze P. Brennan's response to same.
10/01/20     CAL           Review and analyze correspondences between F. Bernard and A. Lomen regarding          0.30      $105.00
                           reconciliation of ACHs which cleared TCF account on 10/1/2020.
10/01/20     CAL           Review and analyze correspondence from A. Czech providing wire instructions           0.20       $70.00
                           for refund of closing overpayment made by Rancher's US OP LLC.
10/01/20     CAL           Review and analyze RLM Closing Proceeds Reconciliation prepared by P.                 0.30      $105.00
                           Brennan to provide additional, succinct summary of sales closing and post-petition
                           payable information to K. Edstrom pursuant to request for same in pending
                           mediation.
10/05/20     CAL           Review and analyze TCF account reconciliation report circulated by F. Barnard on      0.30      $105.00
                           10/5/2020.
10/05/20     CAL           Telephonic conference with M. Fadlovich to discuss post-closing reporting and         0.40      $140.00
                           employment issues.
10/06/20     TJL           Review and analyze information from Mr. Lomen re: true up with buyer.                 0.40      $140.00
10/06/20     CAL           Draft demand letter to Blue Grace Logistics regarding $26,848.00 balance owing        0.50      $175.00
                           to Rancher's following untimely delivery.
10/06/20     CAL           Review and analyze interim fee application filed by Bassford Remele on                0.30      $105.00
                           10/6/2020.
10/06/20     CAL           Draft demand letter to Performance Food Group regarding $15,518.48 balance            0.50      $175.00
                           owing to Rancher's for unpaid invoices.
10/06/20     CAL           Review and analyze motion to dismiss or convert case filed by Ratcliff on             1.50      $525.00
                           10/6/2020.
10/07/20     TJL           Review and analyze motion to convert; telephone conference re: UCC and debtor         0.90      $315.00
                           resume.
10/07/20     CAL           Review and analyze correspondence from F. Barnard to A. Lomen and S. Full             0.20       $70.00
                           requesting check registers and back up documents (invoices) for requested check
                           runs.
10/07/20     CAL           Review and respond to correspondence from Judge Ridgway's chambers regarding          0.30      $105.00
                           status of disclosure statement hearing set for 10/15/2020; Draft correspondence to
                           committee counsel regarding same.
10/07/20     CAL           Review and analyze revised TCF check register reconciliation report and               0.30      $105.00
                           correspondence explaining same circulated by F. Barnard on 10/7/2020.
10/07/20     CAL           Draft fourth interim fee application of Platinum Management.                          1.50      $525.00
10/07/20     CAL           Prepare for and participate in conference call with committee counsel and T.          0.60      $210.00
                           Lallier to discuss strategy for responding to motion to dismiss/convert case
                           recently filed by Ratcliff.
10/09/20     CAL           Draft application of Debtor to employ A. Lomen and S. Neuman-Full as                  1.00      $350.00
                           consultants and circulate same for review and comment.
10/09/20     CAL           Review and analyze financial reports for the period ending September 19, 2020         1.00      $350.00
                           circulated by A. Lomen on 10/9/2020 for use in preparation of monthly operating
                           report.
10/09/20     CAL           Revise application to employ A. Lomen and S. Neuman-Full to provide for A.            0.30      $105.00
                           Lomen's relationship with UMC Equipment, a former creditor of the Debtor.
10/09/20     CAL           Review and analyze correspondence from Judge Ridgway's chambers that                  0.20       $70.00
                           disclosure statement hearing set for 10/15/2020 will be converted to a status
                           conference.



                                                                                                                  Exhibit F
           Case 19-32928            Doc 327        Filed 01/07/21 Entered 01/07/21 11:42:41                   Desc Main
                                                       Foley & Mansfield, PLLP
                                                   Document         Page 14 of 33
Ranchers Legacy Meat Company                                                                                          11/09/2020
Re: In Re Bankruptcy Related Work                                                                                 Invoice 2609029
ID: 018510-000003 - CAL                                                                                                    Page 3
Date         Atty          Description                                                                        Hours      Amount
10/12/20     CAL           Draft fourth interim fee application of Foley & Mansfield PLLP.                     1.50      $525.00
10/12/20     CAL           Review and analyze revisions to first amended disclosure statement circulated by    0.50      $175.00
                           J. Klobucar.
10/12/20     CAL           Review and analyze updated check register and account reconciliation report for     0.30      $105.00
                           TCF account circulated by F. Barnard.
10/12/20     CAL           Review and analyze email from P. Brennan raising concerns regarding single          0.30      $105.00
                           invoice (JBS Partners) included on A. Lomen's most recent check run request;
                           Telephonic conference with P. Brennan to discuss same.
10/13/20     TJL           Email re: D/S.                                                                      0.20       $70.00
10/13/20     CAL           Revise application to employ A. Lomen and S. Neuman-Full and make                   0.40      $140.00
                           arrangements for filing and service of same.
10/13/20     CAL           Draft notice of continued hearing regarding adequacy of disclosure statement as     0.30      $105.00
                           requested by Judge Ridgway's chambers and make arrangements for filing and
                           service of same.
10/13/20     CAL           Review and analyze correspondence from R. Beckmann (counsel for Blue Grace          0.70      $245.00
                           Logistics) and attached contracts/agreements responding to demand letter and
                           detailing his client's positions.
10/13/20     CAL           Review and analyze correspondence from Judge Ridgway's chambers indicating          0.20       $70.00
                           that disclosure statement hearing set for 10/15/2020 needs to be continued to
                           10/29/2020.
10/13/20     CAL           Review and analyze report of US Trustee in support of employment of A. Lomen        0.20       $70.00
                           and S. Neuman-Full filed on 10/13/2020.
10/13/20     CAL           Telephonic conference with A. Lomen to discuss recently filed motion to             0.30      $105.00
                           dismiss/convert case and strategy for responding to same.
10/13/20     CAL           Review and analyze TCF account reconciliation report prepared by F. Barnard on      0.30      $105.00
                           10/13/2020.
10/14/20     CAL           Revise fourth interim fee application for Platinum Management and make              0.60      $210.00
                           arrangements for filing and service of same.
10/14/20     CAL           Revise fourth interim fee application for Foley & Mansfield PLLP and make           0.60      $210.00
                           arrangements for filing and service of same.
10/14/20     CAL           Review and analyze order approving employment of A. Lomen and S. Neuman-            0.20       $70.00
                           Full entered on 10/14/2020.
10/14/20     CAL           Prepare monthly operating report for period ended 9/19/2020 and make                1.30      $455.00
                           arrangements for filing and service of same.
10/14/20     CAL           Review and analyze various correspondences between P. Brennan and A. Lomen          0.30      $105.00
                           regarding minor ($245) variation between inventory balance used for closing on
                           9/21/2020 and US Trustee Report for period ended 9/19/2020.
10/14/20     CAL           Review and analyze final sale closing analysis report prepared and circulated by    0.30      $105.00
                           R. Peterson on 10/14/2020.
10/14/20     CAL           Review and analyze TCF account reconciliation report circulated by F. Barnard on    0.30      $105.00
                           10/14/2020.
10/15/20     CAL           Review and analyze case law in 8th Circuit regarding motion to dismiss/convert      1.00      $350.00
                           standards in preparation for drafting response to Ratcliff's motion to
                           dismiss/convert.
10/15/20     CAL           Draft opposition to motion to dismiss/convert case filed by Ratcliff.               2.50      $875.00
10/15/20     CAL           Review and analyze TCF account reconciliation report for 10/15/2020 circulated      0.20       $70.00
                           by F. Barnard.
10/16/20     CAL           Complete drafting of joint objection of Debtor and Committee to motion to           1.50      $525.00
                           dismiss/convert case and circulate same for review and comment.



                                                                                                                Exhibit F
           Case 19-32928            Doc 327         Filed 01/07/21 Entered 01/07/21 11:42:41                   Desc Main
                                                        Foley & Mansfield, PLLP
                                                    Document         Page 15 of 33
Ranchers Legacy Meat Company                                                                                           11/09/2020
Re: In Re Bankruptcy Related Work                                                                                  Invoice 2609029
ID: 018510-000003 - CAL                                                                                                     Page 4
Date         Atty          Description                                                                         Hours      Amount
10/19/20     TJL           Work on response to motion to dismiss.                                               1.10      $385.00
10/19/20     CAL           Telephonic conference with T. Lallier to discuss chapter 7 administrative expense    0.30      $105.00
                           calculation in support of objection to motion to convert case.
10/19/20     CAL           Review and analyze correspondence from chambers indicating that 9019 motion          0.20       $70.00
                           set for hearing on 10/22/2020 will proceed by default.
10/19/20     CAL           Review and analyze TCF account reconciliation report for the week ending             0.40      $140.00
                           10/16/2020 circulated by F. Barnard.
10/20/20     CAL           Review and analyze purchase price reconciliation report prepared and circulated      0.30      $105.00
                           by R. Peterson and review correspondence from R. Peterson to A. Lomen with
                           question regarding same.
10/21/20     CAL           Review and analyze S. Golden's proposed revisions to objection to motion to          0.50      $175.00
                           convert case and incorporate same.
10/21/20     CAL           Review and respond to correspondence from J. Landy inquring as to status of          0.20       $70.00
                           9019 motion on 10/22/2020.
10/22/20     TJL           Review and analyze ULC changes to response to motion to convert.                     0.80      $280.00
10/22/20     CAL           Review and analyze order granting 9019 motion entered on 10/22/2020.                 0.30      $105.00
10/22/20     CAL           Review and analyze correspondence from P. Brennan to A. Lomen regarding final        0.30      $105.00
                           true up between debtor and buyer and accompanying detail analysis.
10/23/20     TJL           Final review of response to conversion.                                              0.70      $245.00
10/23/20     CAL           Review and analyze US Trustee's response in support of motion to convert case        0.70      $245.00
                           filed on 10/23/2020.
10/23/20     CAL           Make final revisions to objection to motion to convert case and make                 0.80      $280.00
                           arrangements for filing and service of same.
10/23/20     CAL           Review and analyze update true up analysis circulated by A. Lomen on                 0.30      $105.00
                           10/23/2020.
10/26/20     CAL           Review and analyze TCF account reconciliation report for the week ending             0.40      $140.00
                           10/23/2020 circulated by F. Barnard.
10/26/20     CAL           Review and respond to correspondence from M. Muller regarding execution of           0.20       $70.00
                           consent to use of name by buyer.
10/26/20     CAL           Review and respond to correspondence from C. Dokken and A. Barry regarding           0.20       $70.00
                           where to submit settlement payments.
10/26/20     CAL           Review and analyze Ratcliff's reply memo in support of motion to convet case         0.50      $175.00
                           filed on 10/26/2020.
10/27/20     TJL           Analysis of broker liability on offsets.                                             0.40      $140.00
10/27/20     CAL           Review and respond to correspondence from F. Barnard regarding initiation of         0.20       $70.00
                           Ratcliff's wire for settlement payment.
10/27/20     CAL           Review and analyze first interim fee application filed by Pachulski (counsel for     1.10      $385.00
                           the Committee) covering 10/1/2020 through 3/31/2020.
10/27/20     CAL           Review and respond to correspondence from R. Beckmann (Blue Grace Logistics)         0.20       $70.00
                           requesting a status update.
10/27/20     CAL           Draft correspondence to S. Mansfield detailing research assignment regarding         0.30      $105.00
                           Carmack Amendment and broker liability issues as it relates to Blue Grace
                           Logistics dispute.
10/28/20     SCM           Research on Westlaw for cases outlining the differences between a carrier and a      3.70      $925.00
                           brokers for purposes of liability arising out of the Carmack Amendment.
10/28/20     CAL           Revise first amended plan and disclosure statement.                                  1.60      $560.00
10/28/20     CAL           Prepare and finalize exhibits 1-4 to first amended disclosure statement.             1.30      $455.00




                                                                                                                 Exhibit F
           Case 19-32928            Doc 327         Filed 01/07/21 Entered 01/07/21 11:42:41                           Desc Main
                                                        Foley & Mansfield, PLLP
                                                    Document         Page 16 of 33
Ranchers Legacy Meat Company                                                                                                       11/09/2020
Re: In Re Bankruptcy Related Work                                                                                              Invoice 2609029
ID: 018510-000003 - CAL                                                                                                                 Page 5
Date         Atty          Description                                                                                 Hours          Amount
10/28/20     CAL           Review and analyze memorandum prepared by S. Mansfield regarding                                 0.50      $175.00
                           applicability of Carmack Amendment to freight brokers as it relates to Blue Grace
                           Logistics claims.
10/28/20     CAL           Telephonic conference with A. Lomen to discuss true up status and preparations                   0.40      $140.00
                           for motion to convert hearing set for 10/29/2020.
10/29/20     TJL           Prepare for and attend hearing re: P/S and conversion.                                           1.50      $525.00
10/29/20     CAL           Prepare for and attend hearings on (i) Ratcliff's motion to dismiss and (ii)                     3.00     $1,050.00
                           adequacy of disclosure statement, before Judge Ridgway.
10/29/20     CAL           Review and analyze order granting Bassford & Remele fee application entered on                   0.20       $70.00
                           10/29/2020.
10/29/20     CAL           Review and analyze correspondence from F. Barnard confirming receipt of all                      0.20       $70.00
                           settlement wires in Ratcliff/GWB adversary proceeding.
10/29/20     CAL           Make final revisions to first amended disclosure statement and make arrangements                 0.50      $175.00
                           for filing of same.
10/30/20     CAL           Review and analyze correspondence from K. Edstrom requesting documentation                       0.30      $105.00
                           and depositions of A. Lomen and R. Peterson in preparation for evidentiary
                           hearing on motion to convert.
10/30/20     CAL           Begin drafting supplemental appellate brief requested by Judge Brasel regarding                  1.60      $560.00
                           Ratcliff's pending appeals.
10/30/20     CAL           Review and respond to correspondence from A. Lomen regarding payment of US                       0.20       $70.00
                           Trustee fees.
10/30/20     CAL           Review and analyze Ratcliff's objection to fourth interim fee applications of                    0.50      $175.00
                           Platinum Management and Foley & Mansfield filed on 10/30/2020.
10/30/20     CAL           Telephonic conference with J. Klobucar to discuss strategy for supplemental                      0.30      $105.00
                           appellate brief.
                                                                                                     Total Fees            51.50   $17,655.00

                                                                 Fee Recap
                                                                                                            Rate       Hours          Amount
CAL          Cameron A. Lallier                       Partner                                             $350.00          41.80   $14,630.00
TJL          Thomas J. Lallier                        Partner                                             $350.00           6.00     $2,100.00
SCM          Sean C. Mansfield                       Associate                                            $250.00           3.70      $925.00
                                                                                            Totals                         51.50   $17,655.00

                                                                Disbursements
Date         Activity      Type        Description                                                                                    Amount
10/22/20     09/30/20      18H         Ring2 Communications LLC - Litigation Support Vendors LoopUp conference                         $12.76
                                       call service for the month of September, 2020
10/26/20     09/24/20      6H          West Group - Online Research - Westlaw online research September, 2020                          $19.93
10/30/20     10/07/20      18H         PACER Service Center - Litigation Support Vendors - Court document review                       $19.90
                                       and images for the quarter ending September 30, 2020.
10/31/20     10/31/20      1S          Copying - Black & White 3,782.00 Copies @ 0.10 Each                                            $378.20


                                                                                                     Total Disbursements              $430.79




                                                                                                                             Exhibit F
           Case 19-32928            Doc 327   Filed 01/07/21 Entered 01/07/21 11:42:41                Desc Main
                                                  Foley & Mansfield, PLLP
                                              Document         Page 17 of 33
Ranchers Legacy Meat Company                                                                                   11/09/2020
Re: In Re Bankruptcy Related Work                                                                          Invoice 2609029
ID: 018510-000003 - CAL                                                                                             Page 6
                                                  Disbursements Recap
Type                                                                                                              Amount
Copying - Black & White - SC                                                                                      $378.20
Litigation Support Vendors - HC                                                                                    $32.66
Online Research - HC                                                                                               $19.93
                                                                                    Total Disbursements           $430.79

                                                             Total Fees, Disbursements and Charges             $18,085.79

                                        Thank you - we appreciate your business




                                                                                                          Exhibit F
           Case 19-32928      Doc 327     Filed 01/07/21 Entered 01/07/21 11:42:41             Desc Main
Date        Activity   Type     Description                                                             Amount
                                          Document      Page 18 of 33
10/22/20    09/30/20   18H      Ring2 Communications LLC - Litigation Support Vendors LoopUp               $12.76
                                conference call service for the month of September, 2020




                                                                                                 Exhibit F
           Case 19-32928      Doc 327     Filed 01/07/21 Entered 01/07/21 11:42:41             Desc Main
Date        Activity   Type     Description                                                             Amount
                                          Document      Page 19 of 33
10/22/20    09/30/20   18H      Ring2 Communications LLC - Litigation Support Vendors LoopUp               $12.76
                                conference call service for the month of September, 2020




                                                                                                 Exhibit F
           Case 19-32928      Doc 327     Filed 01/07/21 Entered 01/07/21 11:42:41                   Desc Main
Date        Activity   Type     Description                                                                   Amount
                                          Document      Page 20 of 33
10/30/20    10/07/20   18H      PACER Service Center - Litigation Support Vendors - Court document               $19.90
                                review and images for the quarter ending September 30, 2020.




                                                                                                       Exhibit F
          Case 19-32928            Doc 327      Filed 01/07/21 Entered 01/07/21 11:42:41                    Desc Main
                                                Document      Page 21 of 33

                                       250 Marquette Ave | Suite 1200 | Minneapolis, MN 55401
                                                            612-338-8788
                                                      Tax ID NO. XX-XXXXXXX
                                                                                                               Invoice 2618240




Arlyn Lomen
Ranchers Legacy Meat Company
4301 White Bear Parkway
Vadnais Heights, MN 55110




Invoice Date 12/07/2020
Work Billed Through 11/30/2020

Ranchers Legacy Meat Company
Matter ID: 018510-000003 - Cameron A. Lallier
Re: In Re Bankruptcy Related Work




                    Current Fees                                   $11,265.00
                    Current Disbursements                           $2,818.53


                                                                                                Total Due          $14,083.53




                                                                                                              Exhibit F
           Case 19-32928            Doc 327        Filed 01/07/21 Entered 01/07/21 11:42:41                    Desc Main
                                                       Foley & Mansfield, PLLP
                                                   Document         Page 22 of 33
Ranchers Legacy Meat Company                                                                                           12/07/2020
Re: In Re Bankruptcy Related Work                                                                                  Invoice 2618240
ID: 018510-000003 - CAL                                                                                                     Page 2


                                                                   Fees
Date         Atty          Description                                                                         Hours      Amount
11/02/20     CAL           Review and analyze TCF account reconciliation report for the week ending             0.40      $140.00
                           10/30/2020 circulated by F. Barnard.
11/02/20     CAL           Complete drafting of supplemental briefing on Ratcliff appeals requested by Judge    3.50     $1,225.00
                           Brasel.
11/02/20     CAL           Review and analyze correspondence from J. Klobucar regarding procedural issues       0.20       $70.00
                           with Ratcliff's objection to interim fee applications filed on 10/30/2020.
11/02/20     CAL           Review and respond to correspondence from K. Edstrom regarding scheduling of         0.30      $105.00
                           depositions and production of documents in connection with evidentiary hearing
                           on motion to convert.
11/02/20     CAL           Review and analyze claim filed on 11/2/2020 by Euler Hermes NA as agent for          0.20       $70.00
                           England Logistics Inc (claim 33).
11/02/20     CAL           Telephonic conference with P. Brennan to discuss Ratcliffs fee applications          0.50      $175.00
                           objection and strategy for response.
11/02/20     TJL           Work on Appeal Brief.                                                                0.60      $210.00
11/03/20     JJL           Receive and review order setting evidentiary hearing on disclosure statement and     0.20       $30.00
                           motion to convert case to Chapter 7; calendar all hearing and deadlines.
11/03/20     CAL           Revise supplemental joint brief of appellees requested by Judge Brasel and make      1.50      $525.00
                           arrangements for filing and service of same.
11/03/20     CAL           Review and analyze Order for Evidentiary Hearing and for Use of Electronic           0.30      $105.00
                           Evidence entered on 11/3/2020 regarding Ratcliff's motion to convert and the
                           adequacy of the disclosure statement.
11/03/20     CAL           Review and analyze updated closing analysis prepared by R. Peterson to include       0.30      $105.00
                           accounting for PPP funds and administrative fees incurred after April 25, 2020.
11/03/20     CAL           Draft correspondence to K. Edstrom inquiring whether Ratcliff consents to            0.20       $70.00
                           payment of Ochsner secured claim from sales proceeds.
11/03/20     CAL           Telephonic conference with R. Peterson to discuss updated closing analysis and       0.30      $105.00
                           related issues.
11/03/20     CAL           Telephonic conference with P. Brennan, R. Peterson and T. Lallier to discuss         0.50      $175.00
                           strategy for responding to Ratcliff's claims of misrepresentations to court
                           regarding sales motion and liquidation analysis in connection with motion to
                           convert case.
11/03/20     TJL           Review and analyze spreadsheet re: fee objection; work on Appellate Brief.           2.30      $805.00
11/04/20     CAL           Draft correspondence to K. Edstrom regarding deposition scheduling for A.            0.20       $70.00
                           Lomen and R. Peterson and production of closing documents.
11/04/20     CAL           Review and respond to correspondence from J. Landy regarding status of               0.30      $105.00
                           stipulations for dismissal required by settlement agreement and approval order.
11/05/20     CAL           Prepare for and attend hearing on fourth interim fee applications of Foley &         2.10      $735.00
                           Mansfield and Platinum Management.
11/05/20     CAL           Draft stipulation for dismissal in GWB/Ratcliff adversary proceeding.                1.00      $350.00
11/05/20     CAL           Telephonic conference with P. Brennan to discuss choice bank sales proceed           0.20       $70.00
                           escrow account balance and related issues.
11/05/20     CAL           Review and analyze orders approving fee applications entered on 11/5/2020 and        0.30      $105.00
                           draft correspondence to A. Lomen regarding open, approved fee applications to be
                           paid.
11/06/20     CAL           Telephonic conference with A. Lomen to discuss motion to convert evidentiary         0.80      $280.00
                           hearing and preparation for deposition in connection therewith.




                                                                                                                 Exhibit F
           Case 19-32928            Doc 327        Filed 01/07/21 Entered 01/07/21 11:42:41                      Desc Main
                                                       Foley & Mansfield, PLLP
                                                   Document         Page 23 of 33
Ranchers Legacy Meat Company                                                                                             12/07/2020
Re: In Re Bankruptcy Related Work                                                                                    Invoice 2618240
ID: 018510-000003 - CAL                                                                                                       Page 3
Date         Atty          Description                                                                           Hours      Amount
11/06/20     CAL           Review and analyze correspondence from K. Edstrom setting depositions of A.            0.30      $105.00
                           Lomen and R. Peterson on 12/3/2020; Draft correspondence to A. Lomen and R.
                           Peterson regarding same.
11/06/20     CAL           Draft correspondence to K. Edstrom providing copies of all closing documents           0.40      $140.00
                           requested as informal discovery in connection with evidentiary hearing on motion
                           to convert case and disclosure statement hearing.
11/06/20     CAL           Draft correspondence to A. Lomen requesting current outstanding balance on             0.20       $70.00
                           Ochsner debt as requested by K. Edstrom.
11/09/20     CAL           Make final revisions to stipulation for partial dismissal and proposed order in        0.50      $175.00
                           GWB/Ratcliff adversary proceeding and make arrangements for filing and service
                           of same.
11/09/20     CAL           Review and analyze TCF account reconciliation report for the week ending               0.30      $105.00
                           10/30/2020 circulated by F. Barnard.
11/10/20     CAL           Review and analyze order for partial dismissal with prejudice in GWB/Ratcliff          0.30      $105.00
                           adversary proceeding entered on 11/10/2020.
11/10/20     CAL           Draft follow-up correspondence to K. Edstrom requesting authority to pay               0.20       $70.00
                           Ochsner secured claim from sales proceeds and providing information requested
                           regarding same.
11/10/20     CAL           Review and respond to correspondence from J. Cremer (counsel for Ochsner)              0.30      $105.00
                           regarding prospects for paying his client's secured claim from sales proceeds and
                           Ratcliff's change in position regarding same.
11/11/20     CAL           Review and analyze correspondence from K. Edstrom indicating his client will not       0.20       $70.00
                           be able to respond to our request to pay Ochsner claim until after depositions
                           scheduled for 12/3/2020.
11/11/20     CAL           Draft correspondence to K. Edstrom indicating that if his client will not stipulate    0.20       $70.00
                           to payment of Ochsner claim, debtor will bring motion for authority to pay claim
                           and seek fees for Ratcliff's unreasonable conduct in connection therewith.
11/11/20     CAL           Review and analyze correspondence from C. Dokken regarding lapse in property           0.20       $70.00
                           insurance and seeking information confirming the same has been rectified by
                           buyer.
11/11/20     CAL           Draft correspondence to A. Lomen seeking post-sale proof of insurance requested        0.20       $70.00
                           by landlord's counsel.
11/11/20     CAL           Review and analyze proof of post-sale property insurance coverage provided by          0.20       $70.00
                           A. Lomen and draft correspondence to C. Dokken regarding same.
11/12/20     CAL           Review correspondence from US Trustee's office regarding underpayment for Q3           0.20       $70.00
                           2020 trustee fees; Draft correspondence to A. Lomen regarding same.
11/13/20     CAL           Telephonic conference with P. Brennan to discuss final reconciliation between          1.00      $350.00
                           buyer and debtor following 9/21/2020 sale closing and preparation for 12/18/2020
                           evidentiary hearing on motion to convert and disclosure statement.
11/16/20     CAL           Review and analyze TCF account reconciliation report for the week ending               0.30      $105.00
                           10/30/2020 circulated by F. Barnard.
11/16/20     CAL           Review and analyze financials for period ended 10/24/2020 circulated by A.             0.50      $175.00
                           Lomen in preparation for preparing monthly trustee report.
11/16/20     CAL           Draft status update to J. Cremer (Ochsner) regarding discussions with K. Edstrom       0.20       $70.00
                           regarding payment of Ochsner's secured claim.
11/17/20     CAL           Review and analyze appellant's supplemental brief filed on 11/17/2020.                 1.60      $560.00
11/17/20     CAL           Review and analyze notice of deposition and subpoena served upon A. Lomen by           0.50      $175.00
                           K. Edstrom on 11/17/2020.
11/17/20     CAL           Review and analyze notice of deposition and subpoena served upon R. Peterson by        0.50      $175.00
                           K. Edstrom on 11/17/2020.



                                                                                                                   Exhibit F
           Case 19-32928            Doc 327        Filed 01/07/21 Entered 01/07/21 11:42:41                       Desc Main
                                                       Foley & Mansfield, PLLP
                                                   Document         Page 24 of 33
Ranchers Legacy Meat Company                                                                                              12/07/2020
Re: In Re Bankruptcy Related Work                                                                                     Invoice 2618240
ID: 018510-000003 - CAL                                                                                                        Page 4
Date         Atty          Description                                                                            Hours      Amount
11/17/20     CAL           Review and analyze correspondence from J. Klobucar regarding appellant's                0.20       $70.00
                           supplemental appeal brief and strategy regarding same for oral argument on
                           12/1/2020.
11/18/20     CAL           Review and analyze application for compensation filed by Bassford Remele on             0.30      $105.00
                           11/18/2020.
11/18/20     CAL           Telephonic conference with P. Brennan to discuss response to motion to convert          0.80      $280.00
                           case and preparation for deposition of R. Peterson scheduled for 12/3/2020.
11/18/20     TJL           Review and analyze Ratcliff reply brief.                                                0.80      $280.00
11/19/20     CAL           Review and analyze order granting Pachulski's first interim fee application entered     0.30      $105.00
                           on 11/19/2020 and draft correspondence to A. Lomen regarding same.
11/19/20     CAL           Draft correspondence to A. Lomen and R. Peterson requesting update on status of         0.20       $70.00
                           monthly operating report for period ended 10/24/2020; Review response to same.
11/19/20     CAL           Review and analyze correspondence from A. Lomen regarding payment of                    0.20       $70.00
                           outstanding balance to US Trustee's office and explanation of accrued interest.
11/20/20     CAL           Prepare monthly operating report for period ended 10/24/2020 and make                   1.00      $350.00
                           arrangements for filing and service of same.
11/20/20     CAL           Review and analyze correspondence from TCF Bank indicating that PPP loan                0.30      $105.00
                           forgiveness is expected to be full forgiveness and detailing process for SBA
                           approval of same.
11/23/20     CAL           Review and analyze TCF account reconciliation report for the week ending                0.30      $105.00
                           10/30/2020 circulated by F. Barnard.
11/24/20     CAL           Review and respond to correspondence from M. Fiscom (counsel for Blue Grace             0.20       $70.00
                           Logistics) regarding freight payable dispute and seeking to schedule call to discuss
                           same.
11/25/20     CAL           Review and respond to correspondence from A. Lomen requesting approval to pay           0.20       $70.00
                           2 open invoices.
11/30/20     CAL           Review and analyze TCF account reconciliation report for the week ending                0.30      $105.00
                           10/30/2020 circulated by F. Barnard.
11/30/20     CAL           Telephonic conference with M. Fisco regarding potential resolution of cross             0.60      $210.00
                           claims regarding freight payable dispute.
11/30/20     CAL           Telephonic conference with R. Peterson to prepare for 12/3/2020 deposition.             1.00      $350.00
11/30/20     CAL           Prepare for and participate in conference call with J. Klobucar and C. Robinson to      1.10      $385.00
                           discuss strategy and logistics for appellate oral argument on 12/1/2020.
                                                                                                    Total Fees    32.30   $11,265.00

                                                                  Fee Recap
                                                                                                          Rate    Hours      Amount
CAL          Cameron A. Lallier                       Partner                                         $350.00     28.40     $9,940.00
TJL          Thomas J. Lallier                        Partner                                         $350.00      3.70     $1,295.00
JJL          Jackie J. LaVaque                       Paralegal                                        $150.00      0.20       $30.00
                                                                                          Totals                  32.30   $11,265.00

                                                                 Disbursements
Date         Activity      Type        Description                                                                           Amount
11/19/20     10/31/20      18H         Ring2 Communications LLC - Litigation Support Vendors LoopUp conference                  $4.00
                                       call service for the month of October, 2020
11/30/20     10/30/20      6H          West Group - Online Research Westlaw online research October, 2020                   $1,989.52



                                                                                                                    Exhibit F
           Case 19-32928            Doc 327      Filed 01/07/21 Entered 01/07/21 11:42:41                      Desc Main
                                                     Foley & Mansfield, PLLP
                                                 Document         Page 25 of 33
Ranchers Legacy Meat Company                                                                                            12/07/2020
Re: In Re Bankruptcy Related Work                                                                                   Invoice 2618240
ID: 018510-000003 - CAL                                                                                                      Page 5
Date          Activity      Type      Description                                                                          Amount
11/30/20      10/30/20      6H        West Group - Online Research Westlaw online research October, 2020                   $825.01
                                                                                             Total Disbursements          $2,818.53

                                                        Disbursements Recap
Type                                                                                                                       Amount
Litigation Support Vendors - HC                                                                                                $4.00
Online Research - HC                                                                                                      $2,814.53
                                                                                             Total Disbursements          $2,818.53

                                                                    Total Fees, Disbursements and Charges               $14,083.53

                                          Thank you - we appreciate your business




                                                                                                                   Exhibit F
  Case 19-32928       Doc 327     Filed 01/07/21 Entered 01/07/21 11:42:41                 Desc Main
Date       Activity   Type      Description
                                  Document      Page 26 of 33                                   Amount
11/19/20   10/31/20   18H       Ring2 Communications LLC - Litigation Support Vendors             $4.00
                                LoopUp conference call service for the month of October,
                                2020




                                                                                             Exhibit F
          Case 19-32928            Doc 327      Filed 01/07/21 Entered 01/07/21 11:42:41                    Desc Main
                                                Document      Page 27 of 33

                                       250 Marquette Ave | Suite 1200 | Minneapolis, MN 55401
                                                            612-338-8788
                                                      Tax ID NO. XX-XXXXXXX
                                                                                                               Invoice 2626622




Arlyn Lomen
Ranchers Legacy Meat Company
4301 White Bear Parkway
Vadnais Heights, MN 55110




Invoice Date 01/06/2021
Work Billed Through 12/31/2020

Ranchers Legacy Meat Company
Matter ID: 018510-000003 - Cameron A. Lallier
Re: In Re Bankruptcy Related Work




                    Current Fees                                   $12,635.00
                    Current Disbursements                           $2,462.64


                                                                                                Total Due          $15,097.64




                                                                                                              Exhibit F
           Case 19-32928            Doc 327         Filed 01/07/21 Entered 01/07/21 11:42:41                      Desc Main
                                                        Foley & Mansfield, PLLP
                                                    Document         Page 28 of 33
Ranchers Legacy Meat Company                                                                                              01/06/2021
Re: In Re Bankruptcy Related Work                                                                                     Invoice 2626622
ID: 018510-000003 - CAL                                                                                                        Page 2


                                                                     Fees
Date         Atty          Description                                                                            Hours      Amount
12/01/20     TJL           Attend oral arguments re: Ratcliff appeal.                                              1.20      $420.00
12/01/20     CAL           Prepare for and attend oral argument before Judge Nancy Brasel on three                 3.50     $1,225.00
                           consolidated appeals brought by J. Ratcliff regarding lien avoidance orders and
                           sales approval order.
12/01/20     CAL           Telephonic conference with A. Lomen to prepare for deposition scheduled for             0.80      $280.00
                           12/3/2020.
12/01/20     CAL           Prepare documents responsive to subpoenas served on A. Lomen and R. Peterson            0.70      $245.00
                           in connection with 12/3/2020 depositions and draft correspondence to K. Edstrom
                           providing same.
12/01/20     CAL           Draft correspondence to K. Edstrom requesting agreement to pay secured claim of         0.30      $105.00
                           Ochsner Partnership; Review and analyze response to same.
12/02/20     CAL           Telephonic conference with A. Lomen to discuss questions regarding certain of           0.30      $105.00
                           deposition exhibits circulated by K. Edstrom.
12/02/20     CAL           Review and analyze second interim fee application filed by Pachulski firm on            0.60      $210.00
                           12/2/2020.
12/02/20     CAL           Review and respond to K. Edstrom's request for status update regarding estate           0.30      $105.00
                           funds in preparation for 12/3/2020 depositions.
12/02/20     CAL           Review and analyze additional exhibits identified by K. Edstrom and circulated at       0.20       $70.00
                           5:00 p.m. for use during 12/3/2020 depositions
12/02/20     CAL           Telephonic conference with J. Klobucar to discuss strategy and logistics in             1.10      $385.00
                           preparation for A. Lomen and R. Peterson depositions on 12/3/2020.
12/02/20     CAL           Begin working on second amended plan and disclosure statement.                          0.60      $210.00
12/02/20     CAL           Review and analyze exhibit list and exhibits circulated by K. Edstrom for use in        1.10      $385.00
                           connection with depositions of A. Lomen and R. Peterson scheduled for
                           12/3/2020.
12/03/20     CAL           Prepare for and attend deposition of Arlyn Lomen conducted by K. Edstrom in             3.00     $1,050.00
                           connection with J. Ratcliff's motion to convert case.
12/03/20     TJL           Work on First Amended Plan and R/S Statement.                                           1.00      $350.00
12/03/20     CAL           Prepare for and attend deposition of Rod Peterson conducted by K. Edstrom in            4.50     $1,575.00
                           connection with J. Ratcliff's motion to convert case.
12/04/20     CAL           Telephonic conference with J. Klobucar to discuss 12/3/2020 depositions of A.           1.00      $350.00
                           Lomen and R. Peterson and strategy for preparing for 12/18/2020 evidentiary
                           hearing in light of same.
12/04/20     CAL           Review and respond to correspondence from Judge Ridgway's calendar clerk                0.30      $105.00
                           regarding status of trial in Adv. Pro. #19-3095 set for 12/15/2020 recommending
                           same be stricken as all counts in the Complaint have been fully resolved at this
                           time.
12/04/20     CAL           Review and analyze correspondence from Judge Ridgway's chambers indicating              0.30      $105.00
                           that trial in Adv. Pro. # 19-3095 set for 12/15/2020 will be stricken as all matters
                           in the Complaint are resolved (pending appeal).
12/07/20     CAL           Review and respond to correspondence from Judge Ridgway's chambers regarding            0.30      $105.00
                           need to continue evidentiary hearing currently set for 12/18/2020 and proposing
                           either 2/9/2021 or 2/11/2021 as continued hearing dates; Review and analyze other
                           parties' responses to same.
12/07/20     CAL           Telephonic conference with A. Lomen to discuss continuation of evidentiary              0.30      $105.00
                           hearing on motion to convert and adequacy of disclosure statement.
12/07/20     CAL           Telephonic conference with R. Peterson to discuss continuation of evidentiary           0.30      $105.00
                           hearing on motion to convert and adequacy of disclosure statement.



                                                                                                                    Exhibit F
           Case 19-32928            Doc 327        Filed 01/07/21 Entered 01/07/21 11:42:41                    Desc Main
                                                       Foley & Mansfield, PLLP
                                                   Document         Page 29 of 33
Ranchers Legacy Meat Company                                                                                           01/06/2021
Re: In Re Bankruptcy Related Work                                                                                  Invoice 2626622
ID: 018510-000003 - CAL                                                                                                     Page 3
Date         Atty          Description                                                                         Hours      Amount
12/07/20     CAL           Review and analyze TCF account reconciliation report for the week ending             0.30      $105.00
                           12/4/2020 circulated by F. Barnard.
12/07/20     CAL           Review and analyze amended order for evidentiary hearing regarding motion to         0.30      $105.00
                           convert and disclosure statement entered on 12/7/2020.
12/10/20     TJL           Conference call with Ratcliff and UCC re: settlement; conference call with UCC       0.80      $280.00
                           re: same.
12/10/20     CAL           Telephonic conference with K. Edstrom, C. Dokken, C. Robinson, J. Klobucar and       0.50      $175.00
                           T. Lallier to discuss presentation of global settlement offer from J. Ratcliff.
12/10/20     CAL           Telephonic conference with J. Klobucar, C. Robinson and T. Lallier to discuss        0.40      $140.00
                           strategy for responding to recently received Ratcliff settlement proposal.
12/10/20     CAL           Review and analyze order granting Bassford Remele fee application entered on         0.30      $105.00
                           12/10/2020.
12/10/20     CAL           Review and analyze formal Rule 408 settlement proposal drafted and circulated by     0.30      $105.00
                           K. Edstrom on 12/10/2020; Draft correspondence to A. Lomen, P. Brennan and R.
                           Peterson regarding same.
12/10/20     CAL           Review and analyze transcript of A. Lomen's 12/3/2020 deposition testimony           0.60      $210.00
                           received on 12/10/2020.
12/10/20     CAL           Review and analyze transcript of A. Lomen's 12/3/2020 deposition testimony           1.30      $455.00
                           received on 12/10/2020.
12/11/20     TJL           Review and analyze email from Ratcliff re: settlement proposal.                      0.30      $105.00
12/11/20     CAL           Telephonic conference with P. Brennan regarding settlement offer received from       0.30      $105.00
                           Ratcliff on 12/10/2020 and need to calculate precise "net to unsecured creditors"
                           figure; Draft follow up correspondence to R. Peterson and P. Brennan regarding
                           same.
12/11/20     CAL           Telephonic conference with A. Lomen to discuss settlement proposal received          0.30      $105.00
                           from Ratcliff on 12/10/2020.
12/11/20     CAL           Review and analyze report prepared by P. Brennan calculating "Net to Unsecured       0.60      $210.00
                           Creditors" Figure as of 12/11/2020; Telephonic conference with P. Brennan and
                           R. Peterson to discuss same.
12/11/20     CAL           Review and analyze financials for period ended 11/21/2020 circulated by A.           0.60      $210.00
                           Lomen in preparation for preparing monthly trustee report.
12/14/20     CAL           Review and analyze TCF account reconciliation report for the week ending             0.30      $105.00
                           12/11/2020 circulated by F. Barnard.
12/15/20     CAL           Review and respond to correspondence from C. Robinson requesting breakdown           0.40      $140.00
                           of sales proceeds into inventory, A/R and other.
12/15/20     CAL           Draft correspondence to R. Peterson requesting status update on final approval of    0.30      $105.00
                           11/21/2020 period end monthly operating report; Review response to same.
12/15/20     CAL           Review and analyze time sheets for A. Lomen and S. Neuman-Full for 9/21/2020         0.50      $175.00
                           through 12/5/2020 in preparation for preparing fee application for same.
12/16/20     CAL           Telephonic conference with C. Dokken to discuss anticipated time frame for           0.40      $140.00
                           counterproposal approval from committee and general logistics regarding
                           Ratcliff's 12/10/2020 settlement proposal; Draft follow-up correspondence
                           regarding same.
12/16/20     TJL           Prepare for and attend conference call with UCC re: settlement proposal for          0.90      $315.00
                           Ratcliff.
12/16/20     CAL           Telephonic conference with A. Lomen to discuss strategy for responding to            0.50      $175.00
                           Ratcliff settlement proposal and next round of professional fee applications.
12/16/20     CAL           Prepare monthly operating report for period ended 11/21/2020 and make                1.10      $385.00
                           arrangements for filing and service of same.




                                                                                                                 Exhibit F
           Case 19-32928              Doc 327        Filed 01/07/21 Entered 01/07/21 11:42:41                         Desc Main
                                                         Foley & Mansfield, PLLP
                                                     Document         Page 30 of 33
Ranchers Legacy Meat Company                                                                                                      01/06/2021
Re: In Re Bankruptcy Related Work                                                                                             Invoice 2626622
ID: 018510-000003 - CAL                                                                                                                Page 4
Date          Atty            Description                                                                             Hours          Amount
12/16/20      CAL             Telephonic conference with C. Robinson, J. Klobucar and T. Lallier to discuss                0.60      $210.00
                              details for counterproposal to Ratcliff's 12/10/2020 settlement proposal
12/17/20      CAL             Review and respond to correspondence from Judge Frank's chambers requesting                  0.30      $105.00
                              status update on bankruptcy proceedings and continued stay of proceedings before
                              Judge Frank.
12/18/20      CAL             Draft correspondence to K. Edstrom and C. Dokken regarding status of committee               0.20       $70.00
                              discussion of settlement counterproposal.
12/21/20      CAL             Review and analyze TCF account reconciliation report for the week ending                     0.30      $105.00
                              12/18/2020 circulated by F. Barnard.
12/22/20      CAL             Draft correspondence to A. Lomen and P. Brennan regarding logistics for paying               0.30      $105.00
                              Ochsner secured debt; Review responses to same.
12/23/20      CAL             Review and analyze order approving Pachulski's second interim fee application                0.30      $105.00
                              entered on 12/23/2020.
12/23/20      CAL             Review, analyze and respond to correspondences from K. Edstrom, C. Dokken                    0.50      $175.00
                              and C. Robinson regarding status of settlement negotiations and timeline for
                              committee counterproposal.
12/28/20      CAL             Review and analyze TCF account reconciliation report for the week ending                     0.30      $105.00
                              12/25/2020 circulated by F. Barnard.
12/30/20      CAL             Review and analyze correspondence from A. Lomen regarding payment of                         0.30      $105.00
                              worker's compensation premiums and committee professional fees; Review P.
                              Brennan's response to same.
                                                                                                    Total Fees            36.10   $12,635.00

                                                                   Fee Recap
                                                                                                          Rate        Hours          Amount
CAL           Cameron A. Lallier                        Partner                                        $350.00            31.90   $11,165.00
TJL           Thomas J. Lallier                         Partner                                        $350.00             4.20     $1,470.00
                                                                                           Totals                         36.10   $12,635.00

                                                                  Disbursements
Date          Activity        Type       Description                                                                                 Amount
12/21/20      12/10/20        16H        Benchmark Reporting Agency - Trial/Depo Transcripts - Court reporters fees for              $899.15
                                         certified transcripts of A. Lomen and R. Peterson on December 3, 2020.
12/21/20      11/02/20        6H         West Group - Online Research Westlaw charges for the month of November                      $440.69
                                         2020.
12/31/20      12/31/20        1S         Copying - Black & White 11,228.00 Copies @ 0.10 Each                                       $1,122.80


                                                                                                    Total Disbursements             $2,462.64

                                                            Disbursements Recap
Type                                                                                                                                 Amount
Copying - Black & White - SC                                                                                                        $1,122.80
Online Research - HC                                                                                                                 $440.69
Trial/Depo Transcripts - HC                                                                                                          $899.15
                                                                                                    Total Disbursements             $2,462.64




                                                                                                                            Exhibit F
          Case 19-32928             Doc 327   Filed 01/07/21 Entered 01/07/21 11:42:41             Desc Main
                                                  Foley & Mansfield, PLLP
                                              Document         Page 31 of 33
Ranchers Legacy Meat Company                                                                              01/06/2021
Re: In Re Bankruptcy Related Work                                                                     Invoice 2626622
ID: 018510-000003 - CAL                                                                                        Page 5
                                                           Total Fees, Disbursements and Charges          $15,097.64

                                        Thank you - we appreciate your business




                                                                                                     Exhibit F
  Case 19-32928       Doc 327     Filed 01/07/21 Entered 01/07/21 11:42:41                       Desc Main
Date       Activity   Type      Description
                                  Document      Page 32 of 33                                         Amount
12/21/20   12/10/20             Benchmark Reporting Agency - Trial/Depo Transcripts -                 $899.15
                                Court reporters fees for certified transcripts of A. Lomen and
                                R. Peterson on December 3, 2020.




                                                                                                   Exhibit F
 Case 19-32928        Doc 327     Filed 01/07/21 Entered 01/07/21 11:42:41          Desc Main
                                  Document      Page 33 of 33



                          UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF MINNESOTA


In Re:

Rancher’s Legacy Meat Co.,                            Case No.: 19-3292-MER
                                                      Chapter 11 Case
                       Debtor.




     ORDER ALLOWING FEES & EXPENSES OF FOLEY & MANSFIELD P.L.L.P.


         This matter came before the Court on the Fifth Interim Application for Allowance of Fees

and Expenses of Foley & Mansfield P.L.L.P., legal advisors and counsel for the Debtor, from

October 1, 2020 through December 31, 2020. Appearances were noted in the record. Based on

the submissions of Applicant and the documents of record herein,

         IT IS HEREBY ORDERED;

         1.     Foley & Mansfield P.L.L.P. fees and expenses incurred between October 1, 2020

through December 31, 2020, in the amount of $47,266.96, are hereby allowed; and

         2.     Debtor’s bankruptcy estate is authorized to pay Foley & Mansfield P.L.L.P. the

fees and expenses allowed herein.



Dated: January __, 2021                      __________________________________________
                                             Hon. Michael E. Ridgway
                                             Chief Judge of the United States Bankruptcy Court




1856362 V1
